In the Supreme Court of Georgia



                              Decided: August 10, 2021



    S21Y1070. IN THE MATTER OF MATTHEW A. BRYAN.

     PER CURIAM.

     This reciprocal discipline matter is before the Court on the

State Disciplinary Review Board’s April 23, 2021 report and

recommendation that this Court disbar Matthew Alexander Bryan

(State Bar No. 314060) from the practice of law in Georgia. See

Georgia Rules of Professional Conduct, Rule 9.4 (b). The reciprocal

proceeding arises from Bryan’s disbarment from the practice of law

in Montana. The State Bar of Georgia attempted to have Bryan

served personally with the notice of reciprocal discipline at the

address shown on the records of the State Bar’s Membership

Department, but the sheriff was unable to locate him. The State Bar

then served Bryan by publication pursuant to Bar Rule 4-203.1 (b)

(3) (ii), and Bryan submitted an acknowledgement of service. Bryan
did not file any objections to the notice of discipline, see Georgia

Rules of Professional Conduct, Rule 9.4 (b) (2), and has not filed

exceptions to the Review Board’s report in this Court, see Bar Rule

4-218.

     Bryan has been a member of the State Bar of Georgia since

2007 and was admitted to the practice of law in Montana in 2018.

On June 18, 2019, he was disbarred from the practice of law in

Montana by the Supreme Court of Montana. The Montana court

determined that Bryan prepared a revocable trust for a Georgia

resident in 2011 and was named as successor trustee. After the

trust’s settlor died in 2013, one of the trust’s beneficiaries searched,

without success, for Bryan for three years in order to obtain

information about the trust. When the beneficiary finally located

Bryan in 2016 and requested a disbursement from the trust, Bryan

offered nothing but excuses for more than two years as to why the

trust funds were not readily available and why he could not review

and discuss the trust. After the beneficiary submitted a grievance to

Montana’s disciplinary authorities, Montana’s Office of Disciplinary

                                   2
Counsel also determined that Bryan’s website falsely claimed that

he was expanding his practice into Wyoming when he was neither

admitted to practice, nor had applied for admission to practice, law

in Wyoming. Bryan did not respond to the disciplinary authorities

in Montana, and the Montana court concluded that he violated

multiple disciplinary rules and that his misconduct in this matter

was egregious and reflected extreme dishonesty and breaches of

duty.

        Based on a review of the disciplinary procedures and rules in

Montana and records from the Montana disciplinary proceeding, the

Review Board concluded that the conduct that led to Bryan’s

disbarment in Montana would constitute a violation of Georgia’s

disciplinary rules. It also noted that the records from the Montana

disciplinary proceeding showed that the trust had an approximate

value of $398,000 at the time of the settlor’s death and that Bryan

had never provided an accounting of the funds in the trust.1 The


        We note that persons who have suffered financial losses as the result
        1

of the dishonest conduct of a member of the State Bar of Georgia may seek to

                                     3
Review Board concluded that the sanction of disbarment did not

exceed the level of discipline allowed in Georgia for similar

misconduct and that there was no basis for recommending anything

other than substantially similar discipline. See Georgia Rules of

Professional Conduct, Rule 9.4 (b) (3) (i) – (vi). Thus, it recommends

that Bryan be disbarred from the practice of law in Georgia.

     Having reviewed the record, we agree with the Review Board

that disbarment is the appropriate sanction in this reciprocal

discipline matter. Accordingly, it is hereby ordered that the name of

Matthew Alexander Bryan be removed from the rolls of persons

authorized to practice law in the State of Georgia. Bryan is reminded

of his duties pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




recover from Georgia’s Client Security Fund. See Part X of the Rules and
Regulations for the Organization and Government of the State Bar of Georgia.

                                     4